Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 1, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00654-CV



                       IN RE ALI CHOUDHRI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-27197

                        MEMORANDUM OPINION

      On September 22, 2020, relator Ali Choudhri filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, Choudhri asks this court to compel the Honorable Daryl
Moore, presiding judge of the 333rd District Court of Harris County, to: (1) vacate
his September 17, 2020 order approving the arbitration panel’s protective order;
and (2) stay the arbitration proceedings, including the final hearing in the
arbitration, set for October 3, 2020, pending our court’s decision on Choudhri’s
petition for writ of mandamus.

      Choudhri has not shown that he is entitled to mandamus relief. Accordingly,
we deny his petition for writ of mandamus and his request to stay the arbitration
proceedings.


                                      PER CURIAM

Panel consists of Chief Justices Frost and Justices Wise and Bourliot.




                                         2